Citation Nr: 1817207	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for arthritis of the left shoulder.

4.  Entitlement to service connection for arthritis of the fingers on both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1976, and was discharged Under Honorable Conditions.  He has been 100 percent service-connected since June 2014.

The issues on appeal were previously characterized collectively as arthritis of multiple unspecified joints.  The August 2015 and June 2017 remands were ordered so that that the RO could identify the specific joints for which the Veteran sought service connection.  Following that development, the Board has updated the issues listed on the Title Page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).    


FINDINGS OF FACT

1. To the extent that the Veteran claims service-connection for arthritis of the lumbar spine, he is already service-connected for that disability.

2. To the extent that the Veteran claims service-connection for arthritis of the right knee, he is already service-connected for that disability.

3.  Arthritis of the left shoulder was not shown in service, not shown to a compensable degree within one year of service separation, not shown to be continuous since service, and is not causally or etiologically related to service or to a service-connected disability.

4.  Arthritis of the fingers was not shown in service, not shown to a compensable degree within one year of service separation, not shown to be continuous since service, and is not causally or etiologically related to service or to a service-connected disability.



CONCLUSIONS OF LAW

1. The Board lacks jurisdiction over the claim of service connection for arthritis of the lumbar spine because that claim has already been granted.  38 U.S.C. §§ 7104(a), 7105(d)(5) (2012); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).

2. The Board lacks jurisdiction over the claim of service connection for arthritis of the right knee because that claim has been granted. 38 U.S.C. §§ 7104(a), 7105(d)(5) (2012); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).

3.  A left shoulder disorder was not incurred in or aggravated by active duty service or secondary to a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2017).

4.  A finger disorders on both hands were not incurred in or aggravated by active duty service or secondary to a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Arthritis of the Lumbar Spine and Right Knee

The Veteran's original claim was characterized collectively as arthritis of multiple unspecified joints, to include as secondary to a service-connected left knee disability.  The pursuant August 2015 and June 2017 remands were ordered in part for the RO to determine the specific joints to which he was seeking service connection.  He responded by including the various joints outlined in this appeal.

The Veteran has been service-connected for degenerative disc disease and arthritis, lumbar spine, associated with degenerative arthritis, left knee since June 2014.  Similarly, he is already service-connected for a right knee disorder, with degenerative arthritis associated with degenerative arthritis, left knee, as well as right knee limitation of extension associated with degenerative arthritis, left knee, since June 2014. 

As the Veteran has filed service-connection claims on issues that are already service-connected, the Board does not have jurisdiction over them and they are dismissed.

Service Connection for Arthritis of the Left Shoulder

The Veteran asserts that arthritis of the left shoulder is due to his service-connected left knee disability.  Turning to the evidence, he has been diagnosed with a left shoulder disorder.  An October 2016 VA X-ray showed a narrowing of the subacromial space suggesting a rotator cuff tear or atrophy not previously present in a May 2014 X-ray.  The examiner diagnosed mild degenerative joint disease.  Therefore, a current left shoulder disorder is shown.

Next, a review of the Veteran's STRs show that the Veteran fell on his left side in June 1976, and exhibited lower back pain for one day, and generalized left side pain during the night. This is the only recorded incident that even suggests a left shoulder injury during service.  He does not claim that any injury during service caused his current left shoulder disorder.  Similarly, a chronic left shoulder disorder was not shown during service, upon discharge from service, or within one year of exit from service.  His left shoulder disorder manifested many years after his exit from service.  As such, theories of direct service connection, chronic in-service disability, and continuity of symptomatology do not support the claim.

Rather, the Veteran's claim is based on a theory of secondary service connection, specifically that his left shoulder disorder was caused by his service-connected left knee disorder.  There is no medical evidence in the claims file linking the Veteran's left knee disability and left shoulder disorder; no medical opinion posits any connection between the two.  In a December 2016 clinical record, he reported a history of left shoulder pain since 2011 with an insidious onset.  A physical therapy note suspected a rotator cuff tear and there was no indication that it had any connection to a left knee disability.  Therefore, the theory of secondary service connection fails to relate the Veteran's left shoulder disorder to service.  

Service Connection for Arthritis of the Fingers on Both Hands

As above, the Veteran contends that arthritis of his fingers is due to his left knee disability.  First, he has been diagnosed with hand and finger disorders.  A VA physician diagnosed severe osteoarthritis of both hands in March 2016.  He has similarly been diagnosed with arthralgia of the hands at various instances preceding 2016.  As such, arthritis of the fingers on both hands is shown.

Next, a review of the Veteran's STRs failed to show any evidence of a finger or hand injury while in service.  Neither does the Veteran allege that his arthritis resulted from an in-service injury to his hands or fingers.  He was not diagnosed with a hand injury upon exit from service, nor did he manifest a finger or hand injury to a compensable degree within a year of exit from service.  Similarly, he did not allege on-going symptoms from his exit to service until he was diagnosed.  Rather, he first alleged symptoms of and was diagnosed with a finger or hand disorder many years after his exit from service.  As such, theories of direct service connection, chronic in-service disability, and continuity of symptomatology do not support the claim.

Rather, as above, this claim is based on a theory of secondary service connection, specifically that his hand and finger disorders were caused by his service-connected left knee disorder.  There is no medical evidence in the claims file linking the Veteran's knee disorder to his hand and finger disorders.  No medical opinion posits any connection between his hand and finger disorders and his service-connected left knee disorder.  Therefore, while a current disorder is shown, there is no medical evidence in support of a relationship between the two.  

With respect to both left shoulder and finger claims, the Veteran has asserted that all joint issues on appeal are derived from his left knee disorder.  His contentions have been considered, but while he is competent to report the symptoms of pain in his joints, he is not competent to identify its etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, despite having current disabilities, the evidence of record does not show that the claimed disorders are related to service or to his left knee disability.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016); Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

The appeal as to the claim of service connection for arthritis of the lumbar spine is moot, and the claim is dismissed for lack of jurisdiction.

The appeal as to the claim of service connection for arthritis of the right knee is moot, and the claim is dismissed for lack of jurisdiction.

Service connection for arthritis of the left shoulder is denied.

Service connection for arthritis of the fingers on both hands is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


